internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no date none tam-157939-02 cc psi b08 director area small_business self-employed operating division taxpayer name taxpayer address taxpayer_identification_number taxable periods date of conference no conference held legend taxpayer issues under the facts set forth below what transportation and delivery charges are excludable by taxpayer in determining its taxable sale price of a truck semitrailer subject_to the excise_tax imposed by sec_4051 of the internal_revenue_code for purposes of the tax imposed by sec_4051 may taxpayer exclude from its taxable sale price of a semitrailer charges for lights and dock bumpers installed on the vehicle by the manufacturer conclusions the actual transportation and delivery charges for shipping a semitrailer directly from the manufacturer to taxpayer’s customer are includable in taxpayer's taxable sale price to the extent that those charges do not exceed the charges that would have been incurred to ship the semitrailer from the manufacturer to taxpayer to the extent the actual transportation and delivery charges exceed the charges that would have been incurred to ship the semitrailer from the manufacturer to taxpayer the charges are excludable from taxpayer’s taxable sale price tam-157939-02 for purposes of the tax imposed by sec_4051 taxpayer may not exclude from its taxable sale price of a semitrailer charges for lights and dock bumpers installed on the vehicle by the manufacturer facts taxpayer is an independently owned company that is under contract with a manufacturer of semitrailers to sell and distribute the manufacturer’s brand of semitrailers under the facts submitted customers order semitrailers from taxpayer to be produced by the manufacturer according to customer specifications the manufacturer invoices and transfers title to taxpayer upon completion of production of the vehicle as per agreement between taxpayer and its customer the manufacturer ships the semitrailer directly from the manufacturer to the customer upon delivery to the customer taxpayer invoices the customer for the semitrailer and includes a charge for transportation and delivery from the manufacturer the invoice also includes the federal excise_tax imposed by sec_4051 on the sale price of the vehicle taxpayer excludes from the taxable sale price the above-referenced transportation and delivery charge and charges for lights and dock bumpers installed on the semitrailer by the manufacturer law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of among other articles truck trailer and semitrailer chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof prior to the imposition of the retail tax the excise_tax on heavy vehicles including parts or accessories sold on or in connection therewith was a manufacturers tax imposed by sec_4061 repealed april concurrent with the sec_4061 tax there was also a manufacturers tax under sec_4061 on the separate sale of vehicle including trailer and semitrailer parts or accessories sec_4052 provides that in determining the price of an article for purposes of the tax on the retail_sale of vehicles there shall be included any charge incident to placing the article in condition ready for use sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of provides that if the sale of an article is a taxable sale the tax is computed on the price as determined under sec_145_4052-1 sec_145_4052-1 provides that the price for which an article is sold includes the total consideration paid for the article whether the consideration is paid in money services or other forms in addition there shall be included any charge tam-157939-02 incident to placing the article in condition ready for use similar rules to sec_4216 and the regulations thereunder relating to charges to be included in the price and excluded from the price shall apply for example charges for transportation delivery insurance and installation other than installation charges to which sec_4051 applies and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the price in computing the tax under sec_4216 which defines the price for which an article is sold for purposes of the chapter manufacturers excise_taxes transportation and delivery charges are excludable from the taxable sale price sec_48_4216_a_-2 of the manufacturers and retailers excise_tax regulations provides that charges for transportation delivery and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the sale price in computing the tax such charges include all items of transportation delivery and similar expense incurred after shipment to a customer begins in response to the customer's order pursuant to a bona_fide sale however costs of such nature incurred by a manufacturer in transporting in the normal course of business and for its benefit and convenience articles from a factory or port of entry to a warehouse or other facility regardless of the location of such warehouse or other facility are not considered as being incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale and charges therefor cannot be excluded from the sale price in computing tax_liability sec_48_4216_a_-2 provides that for purposes of computing the taxable sale price of articles it is immaterial whether the transportation delivery or other services are performed by a common carrier or independent agency for or on behalf of the manufacturer producer or importer or are performed by the manufacturer producer or importer with the use of its own vehicles or other facilities in determining whether an expense is an excludable transportation or delivery expense only those expenses_incurred by reason of the fact that the purchaser accepts delivery at some point other than the manufacturer's place of business shall be considered excludable transportation or delivery expenses issue taxpayer’s sales of the semitrailers at issue are subject_to the tax imposed by sec_4051 computation of the tax is based on the taxable sale price of the semitrailer the sale price rules under sec_4216 and the regulations thereunder generally apply to a determination of price in connection with a sale subject_to a manufacturers excise_tax as opposed to a retailers excise_tax however as noted above sec_145_4052-1 provides that similar rules shall apply to a determination of tam-157939-02 sale price in connection with a sale subject_to the sec_4051 retailers excise_tax taxpayer argues that the rule set forth in revrul_86_68 1986_1_cb_318 for excluding transportation and delivery charges for purposes of sec_4051 is not a similar rule and subjectively treats retailers differently than manufacturers most of the concepts set forth under sec_4216 are directly applicable to the retailers tax imposed by sec_4051 for instance the purchaser under the manufacturers tax is the same as the purchaser under the retailers tax on the other hand other concepts are applicable only in analogue thus taxpayer's place of business takes the place of the manufacturer's place of business so when a customer places a vehicle order with a retail dealer and the truck is thereafter shipped from the manufacturer to the dealer all charges for delivery and transportation to the dealer are includable in the taxable sale price of the vehicle the exclusion of charges for transportation and delivery under sec_145_4052-1 is not applicable because the charges are incurred to deliver the vehicle to the taxpayer retailer's place of business see sec_48_4216_a_-2 sec_4216 and the regulations thereunder are only concerned with transportation from the taxpayer's place of business to the taxpayer's customer that section concerns a manufacturers excise_tax under which the tax is imposed where the taxable articles originate therefore sec_4216 does not expressly address the question of transportation charges incurred prior to the taxpayer's manufacturer's possession of the taxable articles see also revrul_68_509 1968_2_cb_508 and revrul_72_590 1972_2_cb_571 which concern the application of sec_4216 to transportation costs there also the sec_4216 exclusions only apply to charges that arise after the taxpayer manufacturer relinquishes possession of the taxable articles by analogy the statement in sec_145_4052-1 that similar rules to sec_4216 and the regulations thereunder shall apply in determining the price for purposes of the sec_4051 tax applies only to the movement of the taxable articles from the taxpayer retailer to the taxpayer's customer after the taxpayer is in possession of the articles because sec_4216 assumes that the articles originate with the taxpayer that section and the regulations thereunder provide no authority for the exclusion of transportation_expenses incurred prior to possession of the articles by the taxpayer whether the taxpayer is the manufacturer sec_4061 or the retailer as is currently the case since manufactured articles routinely originate with their manufacturer it is difficult to analogize to a sec_4061 scenario wherein articles would originate other than with the taxpayer manufacturer however sec_4061 also imposed tax on importers of automotive articles therefore a sec_4061 case somewhat analogous to the case at hand in that the articles originate elsewhere than with the taxpayer is tam-157939-02 set forth in revrul_59_139 1959_1_cb_352 a situation involving an importer that revenue_ruling considers the computation of the excise_tax on the sale of phonograph records by the importer thereof former imposed a tax on the sale of phonograph records by the manufacturer producer or importer of phonograph records under the facts of the revenue_ruling a domestic company offered for sale imported phonograph records when an order was received the importer relayed that order to the foreign manufacturer with instructions to ship the records directly to the customer the domestic company then billed the customer separately for the expenses_incurred in connection with the importation of the records the revenue_ruling holds that the expenses_incurred in connection with the purchase and importation of the records such as import duties customs handling fees ocean freight and order expenses were elements of the cost of the records and were includable in the tax_base however the revenue_ruling also holds that charges made by the importer in connection with the shipment from the point of importation to the customer could be excluded in determining the sale price for purposes of computing the tax in applying sec_4216 to the importer situation the revenue_ruling recognizes the distinction between the transportation of articles actual or constructive to the taxpayer and the transportation of articles from the taxpayer to the customer the revenue_ruling states in any case involving two movements either actual or constructive of the taxable goods from the supplier to the taxpayer vendor in the instant case the importer and the other from the vendor to his vendee no exclusion would be allowable for the charges for the first of these movements but an exclusion would be allowable for the charges for the second therefore revrul_59_139 in the context of a manufacturers excise_tax applied to an importer deals with a situation in which the taxable articles did not originate with the taxpayer by creating a constructive shipment from the manufacturer to the taxpayer importer and a second constructive shipment from the taxpayer to the customer in revrul_86_68 the irs in facts similar to the case at hand involving the sec_4051 tax applies an analysis similar to that set forth in revrul_59_139 and holds that where a truck is shipped directly from the truck manufacturer to the retail dealer's customer the exclusion for transportation and delivery charges provided in sec_145_4052-1 and sec_48_4216_a_-2 applies only with respect to actual or constructive shipments from the taxpayer the retailer in the case of sec_4051 and not with respect to actual or constructive shipments to the taxpayer therefore in computing the portion of the transportation and delivery charges includable in taxpayer’s taxable sale price for purposes of sec_4051 there is deemed to be an initial constructive shipment of the semitrailer from the manufacturer to taxpayer if the actual charge for transportation between the manufacturer and tam-157939-02 taxpayer’s customer is greater than the charge would have been for transportation between the manufacturer and taxpayer then only a portion of the actual transportation charge is includable in the sale price the includable amount is the charge that would have been incurred if the semitrailer had been shipped from the manufacturer to taxpayer instead of directly from the manufacturer to the customer the balance of the actual transportation charge is excludable from the taxable sale price because it was incurred by reason of the fact that the purchaser accepts delivery at some point other than the taxpayer retailer's place of business if the actual charge for transportation between the manufacturer and the customer is less than the charge would have been if the semitrailer had been shipped from the manufacturer to taxpayer then the entire actual transportation charge for the shipment of the semitrailer from the manufacturer to the customer is includable in taxpayer’s taxable sale price issue taxpayer argues that its charges for the lights and dock bumpers installed on the semitrailers should be excludable from the taxable sale price of the vehicles because the articles are parts or accessories of general use in support of that position it cites sec_48_4061_b_-2 revrul_71_510 1971_2_cb_363 certain lights that could be mounted on trucks or recreational vehicles were not subject_to the sec_4061 tax and revrul_71_186 1971_1_cb_370 a truck dock bumper that could be attached to a truck or a loading dock was classified as an article of general use and not subject_to the sec_4061 tax the regulation and revenue rulings cited by taxpayer are irs rules provided to assist taxpayers in regard to the application of sec_4061 now repealed that code section imposed a tax on the separate sale of automotive parts or accessories for the vehicles enumerated in sec_4061 revrul_71_510 held that certain lights were not subject_to the separate tax because they were suitable for use with other non-truck vehicles enumerated in sec_4062 revrul_71_186 held that the truck dock bumper was not subject_to the separate tax because it was an article of general use under sec_48_4061_b_-2 however if an article was not subject_to the tax on the separate sale of parts or accessories this did not preclude its taxation under sec_4061 which also taxed parts or accessories sold with the vehicle when installed on a body or chassis subject_to the sec_4061 tax in general any article that was installed on sec_4061 vehicle body or chassis and contributed to its highway transportation function was taxed as a part or accessory of that body or chassis for example see revrul_71_128 1971_1_cb_364 where the described truck chassis including lights was held to be subject_to the sec_4061 tax similarly for purposes of sec_4051 parts or accessories that contribute to tam-157939-02 the transportation function of a taxable body or chassis of a vehicle are subject_to tax when sold on or in connection with the sale of the body or chassis without question lights including but not limited to headlights tail lights stop lights and directional signals and dock bumpers installed by the manufacturer on a semitrailer sold by taxpayer contribute to the highway transportation function of the semitrailer accordingly taxpayer’s charges for these articles may not be excluded from the tax_base caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
